Appellant was prosecuted and convicted for unlawfully taking and carrying away from the farm of another, naming who it was, melons and fined $5.
He did not enter into any recognizance during the term of court, but six days after the court adjourned he entered into a bond giving sureties which was approved by the clerk and not by the court. Such proceeding does not give this court jurisdiction of the appeal. Terry v. State, recently decided wherein the authorities are cited.
The appeal will be dismissed.
Dismissed.